DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

1.	In view of the appeal brief filed on July 26, 2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JANICE A MOONEYHAM/               Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                         
 
2.	Claims 1-20 remain pending.

Claim Rejections - 35 USC § 101

3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

5.	Claims 1-20 are directed to providing status-based maintenance schedules, which is considered a concept performed in the human mind (including an observation, evaluation, judgment, and opinion).  A concept performed in the human mind falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (Mental Processes). The claims do not do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
6.                Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, these claims are directed to a process (method).  Accordingly, the claims will be further analyzed under step 2 of the Alice/Mayo framework:
Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
Regarding representative independent claim 1, the claim sets forth a method, comprising the following limitations:
reading an asset record of an asset and identifying a first maintenance schedule record that is active for the asset based on a current status of the asset, wherein the asset record includes a plurality of maintenance schedule records where each maintenance schedule record corresponds to a different status;
reading the status data from a plurality of the asset records of the assets and determining that the status data indicates the current status of the asset has changed to a second status;
controlling selection of a maintenance schedule record based on the status data and the current status including:
in response to determining that the current status has changed to the second status, automatically switching the first maintenance schedule record to cause a change in maintenance strategies for the asset by at least:
generating a message indicating the current status of the asset has changed, and transmitting the message to a preventative maintenance logic:
in response to receiving the message that the current status has changed to the second status, automatically switching the maintenance strategies for the asset including identifying and automatically selecting a second maintenance schedule record from the plurality of maintenance schedule records that corresponds to the second status as indicated by the status data;
controlling assigning of the second maintenance schedule record, as selected, to the asset record of the asset to activate the second maintenance schedule record for the asset and remove the first maintenance schedule record from the asset, wherein the second maintenance schedule record includes at least one trigger record including trigger data indicating when preventive maintenance is to be performed on the asset; and
controlling transmitting of a preventive maintenance work order record, in accordance with the at least one trigger record of the second maintenance schedule record, to direct preventive maintenance to be performed on the asset in accordance with the trigger data from the second maintenance schedule record.

These actions, when considered both individually and as a whole are directed to actions that facilitate acquiring information/data.  This arrangement amounts to both an observation and evaluation.  Such concepts have been considered ineligible mental processes by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).

The claims do recite additional limitations:  
A processor
 A memory
A non-transitory computer-readable medium

particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  Communicating information (i.e., receiving or transmitting data over a network) has been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)).  Applicant’s own Specification indicates the conventionality of the claimed devices (see at least para. 90, “Computer-readable medium” or “computer 
                
Independent claim 11 and 18 and dependent claims 2-10, 12-16, 19, and 20 merely represent embellishments to the abstract idea and do not impart eligibility on the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication Number 2015/0100571, Floyd, et al., hereinafter Floyd in view of United States Patent Application Publication Number 2019/0156443, Hall, et al, hereinafter Hall.
9.	Regarding claim 1, Floyd discloses a computer-implemented method performed by a computing device where the computing device includes at least a processor for executing instructions from a memory, the method comprising:
	implementing a cloud-accessible tool residing on one or more server computers that are accessed remotely by one or more users via a computerized network, (page 7, para. 91, Communication interface 1025 may include, for example, a wired or wireless network adapter or a wireless data transceiver for use with a mobile phone network 
wherein the cloud-accessible tool allows remote access for reading, from a database via the processor, an asset record of an asset and identifying a first maintenance schedule record that is active for the asset based on a current status of the asset, wherein the asset record includes a plurality of maintenance schedule records where each maintenance schedule record corresponds to a different status, (page 1, para. 18, The method includes: (a) establishing a location reference system for a representation of the product in three dimensions; (b) identifying a plurality of task-loci in a display; the display presenting the representation of the product according to the location reference system; each respective task-locus of the plurality of task-loci being associated with a respective program task of the plurality of program tasks; (c) characterizing each respective task-locus associated with an accomplished respective program task as a respective completed task-locus; and (d) accounting for accomplishment of the respective program tasks by accounting for the respective completed task-loci and page 5, para. 57, with determining status of completion of particular tasks, tasks to be completed within a particular time frame or another group of tasks);  
generating a graphical user interface via the cloud-accessible tool to facilitate user interaction and modification of status data from asset records in the database, (page 7, para. 89, Computing device 1002 also includes at least one media output component 1015 for presenting information to a user.  In at least some implementations, media output component 1015 causes three dimensional models (e.g., three ;
	reading, periodically via the processor, the status data from a plurality of the asset records of the assets and determining that the status data indicates the current status of the asset has changed to a second status, (page 1, para. 18, The method includes: (a) establishing a location reference system for a representation of the product in three dimensions; (b) identifying a plurality of task-loci in a display; the display presenting the representation of the product according to the location reference system; each respective task-locus of the plurality of task-loci being associated with a respective program task of the plurality of program tasks; (c) characterizing each respective task-locus associated with an accomplished respective program task as a respective completed task-locus; and (d) accounting for accomplishment of the respective program tasks by accounting for the respective completed task-loci and page 5, para. 57, with determining status of completion of particular tasks, tasks to be completed within a particular time frame or another group of tasks);
	controlling selection of a maintenance schedule record based on the status data and the current status, (page 5, para. 57, with determining status of completion of particular tasks, tasks to be completed within a particular time frame or another group of tasks) including:


in response to determining that the current status has changed to the second status, automatically switching the first maintenance schedule record to cause a change in maintenance strategies for the asset by at least:
generating a message indicating the current status of the asset has changed and transmitting the message to a preventative maintenance logic;
in response to receiving the message that the current status has changed to the second status, automatically switching the maintenance strategies for the asset including identifying and automatically selecting a second maintenance schedule record from the plurality of maintenance schedule records that corresponds to the second status as indicated by the status data;
	controlling, via the processor, assigning of the second maintenance schedule record, as selected, to the asset record of the asset to activate the second maintenance schedule record for the asset and remove the first maintenance schedule record from the asset, wherein the second maintenance schedule record includes at least one trigger record including trigger data indicating when preventive maintenance is to be performed on the asset; and
	controlling, via the processor via a network communication, transmitting of a preventive maintenance work order record, in accordance with the at least one trigger record of the second maintenance schedule record, to direct preventive maintenance to be performed on the asset in accordance with the second maintenance schedule record.


generating a message indicating the current status of the asset has changed and transmitting the message to a preventative maintenance logic, (page 4, para. 76, A maintenance tab can also be provided where the user enters into a work order management mode to dispatch resources, view the status of a work order and change the work order status, and view the related equipment, and page 12, para. 147, system 4210 could identify that a piece of equipment is short-cycling and generate a corresponding alert (including a message to maintenance stall), or that a piece of equipment is on and should be off or vice versa (and issue a corresponding alert).);
in response to receiving the message that the current status has changed to the second status, automatically switching the maintenance strategies for the asset including identifying and automatically selecting a second maintenance schedule record from the plurality of maintenance schedule records that corresponds to the second status as indicated by the status data, (page 15, para. 171, the information monitoring and management system 4210 enables the user(s) to establish and edit thresholds, set-points, and alarm and alerts independently of the BAS, thereby giving the user(s) greater control over their systems and data and the ability to flexibly change parameters and/or system settings based on changes and updated needs or requirements. Sensor 4210 can be used to aid in troubleshooting and system monitoring. By using API communications, data for individual assets is captured and used to drive workflows. These workflows are documented and stored to provide users the ability to track asset work history as well as providing supplemental documentation for regulatory agencies in the event of an inspection.);
	controlling, via the processor, assigning of the second maintenance schedule record, as selected, to the asset record of the asset to activate the second maintenance schedule record for the asset and remove the first maintenance schedule record from the asset, wherein the second maintenance schedule record includes at least one trigger record including trigger data indicating when preventive maintenance is to be performed on the asset, (page 18, para. 195, system 4210 gives the user a selectable option to create a new preventative maintenance schedule (having a frequency or trigger for action(s)) at step 4424 or to create a one-time corrective (on-demand) ticket (that does not have a frequency of action(s)) at step 4426. At step 4428, the user defines a frequency (preventative maintenance schedules only) and/or trigger action for maintenance.); and
	controlling, via the processor via a network communication, transmitting of a preventive maintenance work order record, in accordance with the at least one trigger record of the second maintenance schedule record, to direct preventive maintenance to be performed on the asset in accordance with the second maintenance schedule record, (page 18, para. 195, system 4210 gives the user a selectable option to create a new preventative maintenance schedule (having a frequency or trigger for action(s)) at 4424 or to create a one-time corrective (on-demand) ticket (that does not have a frequency of action(s)) at step 4426. At step 4428, the user defines a frequency (preventative maintenance schedules only) and/or trigger action for maintenance).
At the time of Applicant's filed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Floyd with the teaching of Hall.  As suggested by Hall, one would have been motivated to include this feature to facility management and, more particularly, to systems and methods for managing a facility's content, equipment and infrastructure, (see Hall, Abstract), to modify the method of Floyd with the teaching of Hall.
10.	As per claim 2, Floyd discloses the method of claim 1 as described above.  Floyd further comprising:
reading updated status data from the asset record at a second time, via the processor, wherein the updated status data indicates a changed status of the asset, (page 4, para. 48, the report generation and information analysis function may manage transfer of a complete repair and inspection history of an airplane transfer of equipment documentation, thus enabling return to leaser and fleet equipment transfer through the generation of a transfer inspection report and mini-survey);
controlling, via the processor, selection of a different maintenance schedule record from the plurality of maintenance schedule records based on the updated status data, (page 2, para. 21, a global view of the precise schedule for timely implementation of maintenance requirements or tasks);
	controlling, via the processor, assigning of the different maintenance schedule record, as selected, to the asset record of the asset, wherein the different maintenance 
controlling, via the processor, transmitting of a different preventive maintenance work order record, in accordance with the at least one different trigger record, to direct preventive maintenance to be performed on the asset, (pages 3-4, para. 41, page 4, para. 42, and page 5, para. 73, recognize the 3D proximity of tasks (e.g., repairs, alterations, inspections, cleaning, corrosion protection, removals, replacements and other tasks) and requirements within a user defined time interval, for the purpose of efficiently and conveniently grouping and scheduling tasks during scheduled down-time when specific areas (zones) of an airplane will be "opened up" and most available for scheduled periods of time for maintenance).  Examiner interprets the tasks, i.e. inspections, cleaning, etc. to encompass preventative maintenance. 
11.	As per claim 3, Floyd discloses the method of claim 1 as described above.  Floyd further discloses wherein the status data indicates that the asset is in service or out of 
12.	As per claim 4, Floyd discloses the method of claim 1 as described above.  Floyd further discloses wherein the status data indicates that the asset is in service with a high duty cycle or in service with a low duty cycle, (page 3, para. 40, This capability for examining and classifying a repair may permit using electronic repair assessment guides to provide categorization guidance for all previous repairs. This capability for examining and classifying a repair may also permit matching repair re-use using similarity analysis of previous repair data, and may enable the re-use of damage tolerance data based on 3D location data with respect to an individual aircraft, model of aircraft or class of aircraft.).
13.	As per claim 5, Floyd discloses the method of claim 1 as described above.  Floyd further discloses wherein the status data indicates that the asset is in service and under warranty or in service and not under warranty, (page 3, para. 39, This capability for identifying an area or component at which to perform a repair may also permit an airline to recognize the 3D proximity of tasks (e.g., repairs, alterations, inspections, cleaning, corrosion protection, removals or replacements and other tasks) and requirements within a user-defined (via input unit 20; FIG. 1) range of time to effect efficient performance of tasks situated within a proximity of each other in locus or in time). 
14.	As per claim 6, Floyd discloses the method of claim 1 as described above.  Floyd further discloses wherein the trigger data indicates when preventive maintenance is to 
15.	As per claim 7, Floyd discloses the method of claim 1 as described above.  Floyd further discloses wherein the trigger data indicates when preventive maintenance is to be performed on the asset with respect to a date when preventive maintenance was last performed on the asset, (page 5, para. 73, recognize the 3D proximity of tasks (e.g., repairs, alterations, inspections, cleaning, corrosion protection, removals, replacements and other tasks) and requirements within a user defined time interval, for the purpose of efficiently and conveniently grouping and scheduling tasks during scheduled down-time when specific areas (zones) of an airplane will be "opened up" and most available for scheduled periods of time for maintenance).  Examiner interprets the tasks, i.e. inspections, cleaning, etc. to encompass preventative maintenance. 
16.	As per claim 8, Floyd discloses the method of claim 1 as described above.  Floyd further discloses further comprising controlling user modification of the trigger data in the at least one trigger record via a user interface, (page 3, para. 40 This capability for examining and classifying a repair may also permit performing a search of previous repairs and matching capability based on location, size, material, type, model, or other analysis and may extract previous approved repairs in the repair database through 
17.	As per claim 9, Floyd discloses the method of claim 1 as described above.  Floyd further discloses further comprising controlling user modification of the maintenance schedule record via a user interface, wherein the maintenance schedule record defines which values of the status data select the maintenance schedule record, (page 3, para. 40 This capability for examining and classifying a repair may also permit performing a search of previous repairs and matching capability based on location, size, material, type, model, or other analysis and may extract previous approved repairs in the repair database through inferred data analysis. This capability for examining and classifying a repair may also permit locating repairs by location and part number integration with previous approved repairs in a repair database).
18.	As per claim 10, Floyd discloses the method of claim 1 as described above.  Floyd further discloses further comprising controlling user extension of status data types via cloud-accessible tools, (page 2, para 30 Network 16 may be embodied, by way of example and not by way of limitation, in the Internet or another communication network.).
19.	Claims 11-17 are rejected for the same reasons as set forth in claims 1-6 and 8-10 above.  Floyd further discloses a processor and a non-transitory computer-readable medium, (pages 6-7, para. 88).
.

Response to Arguments
21.	Applicant's arguments filed in the appeal brief dated July 26, 2021 have been fully considered but they are not persuasive. 
A.	Applicant argues that a claim with limitations that cannot practically be performed in the human mind does not recite a mental process and that the Examiner wrongly identified certain methods of organizing human activity.
In response the Examiner respectfully disagrees.  The claim as a whole merely describes how to generally “apply” the concept of storing and updating a maintenance strategy in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing maintenance update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The present application as claimed merely describes how to generally “apply” the concept of storing and updating a maintenance strategy in a computer environment.  Further, as written the “automatic” switching of the maintenance records is just receiving, generating and transmitting data.  It is not actually “automatically” performing the maintenance. In Applicant’s specification at paragraph 26, it states, “In response to user actions and selections via the GUI, associated aspects of modifying records may be manipulated”.  The steps being performed in the claims are done based on user actions and selections, which is a personal behavior and identified as certain methods of organizing human activity.  The addition of “implementing a cloud-accessible tool residing on one or more server computers that are accessed remotely by one or more users via a computerized network” is merely a general application to a technology and it is insignificant pre-

B.	Applicant argues that all claim elements were not evaluated together as required and that claim 1 further integrates any alleged judicial exception into a practical application, recite a solution to a problem, do not merely use a computer as a tool, and recite meaningful limits, that do not monopolize a judicial exception.

In response the Examiner respectfully disagrees.  In Examiner performing the previous analysis under 35 U.S.C. 101, Examiner did consider each claim and every limitation of which both individually and as a whole as according to the PTO's guidelines for §101 eligibility. The Office Action specifically identified the abstract idea as a whole (i.e. providing status-based maintenance schedules) and pointed to limitations in the claim including the abstract idea. There is no requirement that Examiner provide in the 101 analysis additional or extrinsic evidence to demonstrate an abstract idea. Although the Alice court did provide such documentation, it made no such requirement for all abstract idea 101 inquiries. The lack of a requirement is reflected in numerous Federal Circuit decisions since Alice, as stated in the July 2015 Guidance (see pg. 6, citing Alice, Bilski, Diehr, Flook, and Benson) which have not pointed to extrinsic evidence in establishing an abstract idea. Accordingly, applicant’s arguments to this point are not persuasive.  

significantly more than the abstract idea (i.e., pass step 2B of the Mayo test).  As shown in the rejection above, the application of the abstract idea recited merely applies the idea in a generic computer environment (networked client-server environment) using generic computer functions (displaying user interface controls and data). Accordingly, it does not amount to significantly more, the claims do not recite additional limitations that integrate the exception into a Practical Application, and the application of the abstract idea is therefore not eligible.

	
  


 

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is (571) 270-1362.  The examiner can normally be reached on M-F 8:00AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000. 

/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624